Citation Nr: 1754950	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  09-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased disability rating for residuals of a left meniscectomy, currently rated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney






INTRODUCTION

The Veteran served on active duty from August 1967 to October 1973.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This case was previously remanded by the Board in December 2012, July 2016 and March 2017.  The case has been returned to the Board for review.
 
As noted in the July 2016 Board remand, the Veteran requested a videoconference hearing before a Veterans Law Judge in his August 2014 substantive appeal, which perfected the issue before the Board.  VA correspondence in March 2016 notified the Veteran that a Board hearing had been scheduled for April 5, 2016.  However, the Veteran did not report for the hearing and no good cause was shown for his absence; therefore, the hearing request is deemed withdrawn.  38 U.S.C. § 20.704 (d) (2012).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's residuals of a left meniscectomy render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that the issue on appeal must be remanded for further development before a decision may be made on the merits.

The Board finds that a remand is required in order to comply with its March 2017 remand.  The record shows that the Veteran was last provided a VA examination related to his service-connected left knee disability in July 2016.  The July 2016 examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, in March 2017, the Board remanded the issue in order to provide the Veteran with a new VA examination relating to his service-connected left knee disability.  Specifically, the AOJ was asked to schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a left meniscectomy.  In accordance with the March 2017 Board remand the Veteran was scheduled for a VA examination in April 2017.  The Veteran did not appear for the scheduled examination.  However, the record does not contain evidence that the Veteran was notified of the scheduled VA examination.  Additionally, in the October 2017 Appellant's Brief, the Veteran's representative stated that the Veteran did not receive notice of the scheduled VA examination.  Accordingly, as the Board cannot determine that the Board's remand directive was completed, a remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).    

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects that the most recent VA treatment records are from May 2017.  Thus, on remand, updated VA treatment records from the VA Boston Healthcare System, since May 2017, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (2012); 38 C.F.R. § 3.159 (c) (2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).    



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Boston Healthcare System, since May 2017, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

2.  After the above development, schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected left knee disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service-connected disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following: 

a)  The examination should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In recording the ranges of motion for the Veteran's left knee, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  

b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.  

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether entitlement to an increased disability rating for residuals of a left meniscectomy may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.    








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




